PER CURIAM.
This proceeding is before the Court on the petition of Ronald L. Baker for leave to resign from The Florida Bar. Since disciplinary proceedings are pending, our consideration of this matter is governed by rule 3-7.11 of the Rules Regulating The Florida Bar.
The petition for leave to resign describes the pending disciplinary proceedings to which the respondent is a party. Respondent seeks to resign with leave to apply for readmission to The Florida Bar after five years, measured from August 1, 1987, the date he ceased to practice law. The petition also sets forth respondent’s agreement to the condition that he be required to make restitution of funds missing from the accounts of an estate in The Florida Bar’s case no. 87-21862-02 (formerly no. 02-87N62). The Florida Bar does not oppose the petition for leave to resign. We therefore grant the petition for leave to resign, with the conditions that respondent may not seek readmission until August 1, 1992 and that his application for readmission will not be considered unless it be shown that he has made restitution as set forth above.
The Florida Bar asks that we impose the further condition that respondent must pay the costs incurred in the pending disciplinary proceedings. We accordingly assess costs against the respondent in the amount of $3,416.32. Pursuant to rule 3-7.11(d), payment of these costs is made a condition of this resignation and must be made prior to readmission to The Florida Bar.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.